                                                                                            REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL l\.fiNUTES · GENERAL
 Case No.         2:19-cv-06410-GW-FFM                                            Date      September 9, 2019
                 ---------------------
 Title             Mayallpostan, LLC v. Brown, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                             None Present
                 Deputy Clerk                         Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS (IN CHAMBERS):                         ORDER REMANDING ACTION TO STATE COURT

        On July 24, 2019, defendants Loretta Brown and Nathaniel Brown, Jr. ("Defendants"), both in
pro per, removed to this Court this unlawful detainer action filed in Los Angeles County Superior Court
by plaintiff Mayallpostan, LLC ("Plaintiff'). This Court is obligated to consider its subject matter
jurisdiction in every case before it. See Arbaugh v. Y&HCorp., 546 U.S. 500,514 (2006). That
jurisdiction is clearly lacking here.

         Defendants assert that this Court has federal question jurisdiction. Specifically, they assert that
defendant Nathaniel Brown, Jr. ("Nathaniel") "resides in the dwelling which gives rise to this litigation
and is a disabled man within the meaning of the Americans with Disabilities Act .. . which is a federal
law. Furthermore, Nathaniel is being subject to allegations which involve a federal question, thereforeO
it is proper for this case to be litigated in the federal court." Docket No. 1, at 2:27-3:3; see also
Declaration of Loretta Brown, <Jril 3-4.

         Federal courts possess limited jurisdiction, having subject matter jurisdiction only over matters
authorized by the Constitution and Congressional statute. See, e.g., Kokkonen v. Guardian Life Ins. Co.,
511 U.S. 375, 377 (1994). Federal courts operate under the presumption that they do not have
j urisdiction, and the party claiming federal jurisdiction bears the responsibility of proving otherwise.
See id. (citing Turner v. Bank of N. Am., 4 U.S. (4 Dall.) 8, 11 (1799); McNutt v. Gen Motors Acceptance
Corp., 298 U.S. 178, 182-83 (1936)). Additionally, "[t]he defendant bears the burden of establishing
that removal is proper" and "[t]he removal statute is strictly construed against removal jurisdiction."
Provincial Gov't of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009) (citing
Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002) and California ex rel. Lockyer v. Dynegy,
Inc., 375 F.3d 831, 838 (9th Cir. 2004)); see also Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)
("Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the first
instance.") (omitting internal citations).



                                                                Initials of Preparer   JG
                                                                                       ---------
CV-90 (06/04)                                   CIVIL MINUTES · GENERAL                                  Page I of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-06410-GW-FFM                                          Date      September 9, 2019
                ------ ---------------
 Title          Mayallpostan, LLC v. Brown, et al.

        It is the face of the plaintiffs pleading that a federal court examines in attempting to discern
jurisdiction. See Caterpillar Inc. v. Williams, 482 U.S. 386,392 (1987). As noted previously, this is an
unlawful detainer action. Plaintiff asserts no claims under the Americans with Disabilities Act or any
other federal law. Any defenses or counterclaims (and any federal issues/questions Defendants might
raise therein or thereby) are irrelevant to the question of this Court's jurisdiction. See id. at 392-93;
Vaden v. Discover Bank, 556 U.S. 49, 60 (2009); Takeda v. Nw. Nat'l Life Ins. Co., 765 F.2d 815, 822
(9th Cir. 1985); see also Docket No. 1, at pg. 22 of 32 (Unlawful Detainer Answer stating, as an
affirmative defense, that Nathaniel "is the disabled son of Nathaniel Brown").

        Given the undeniable absence of federal jurisdiction, the Court remands the matter to Los
Angeles County Superior Court. Scholastic Entm 't, Inc. v. Fox Entm 't Grp., Inc., 336 F.3d 982, 985
(9th Cir. 2003) ("While a party is entitled to notice and an opportunity to respond when a court
contemplates dismissing a claim on the merits, it is not so when the dismissal is for lack of subject
matter jurisdiction.") (omitting internal citations).



                                                      Deputy Clerk _ __ _ _ _ _ _ __




                                                            Initials of Preparer   JG
                                                                                   - - - - -- - - -
CV-90 (06/04)                              CIVIL MINUTES · GEN1IRAL                                  Page2 of2
